Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 1 of 54




                      EXHIBIT 2
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 2 of 54




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                            Civil Action No.: 0:20-cv-60416-RS


   TOCMAIL INC, a Florida corporation,

          Plaintiff,

   v.

   MICROSOFT CORPORATION, a
   Washington corporation,

          Defendant
                                         /




                                EXPERT REPORT OF
                MARCIE D BOUR, CPA/ABV, CVA, CFE, MAFF, ABAR, CDBV
                                  October 1, 2020
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 3 of 54

   Expert Report of Marcie D. Bour
   October 1, 2020

                                                 Table of Contents
   INTRODUCTION .......................................................................................................................... 2
   RELEVANT EXPERIENCE .......................................................................................................... 3
   SUMMARY OF OPINIONS .......................................................................................................... 3
   BACKGROUND ............................................................................................................................ 7
   METHODOLOGY, ANALYSIS AND OPINONS........................................................................ 8
      Review of Microsoft Annual Reports ......................................................................................... 8
      Analysis of Microsoft Records Provided .................................................................................. 11
      Defendant’s Revenue ................................................................................................................ 13
      Summary of Defendant’s Revenue ........................................................................................... 21
      Lost Profits ................................................................................................................................ 22
      Discounting Lost Profits to Present Value ................................................................................ 28
   COMPENSATION FOR STUDY AND TESTIMONY .............................................................. 31
   EXHIBIT 1: SOURCES OF INFORMATION ............................................................................ 33
   EXHIBIT 2: QUALIFICATIONS ................................................................................................ 38
   EXHIBIT 3: TESTIMONY LOG ................................................................................................. 45
   EXHIBIT 4: LOST PROFITS CALCUALTION ......................................................................... 50




                                                                                                                                                    1
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 4 of 54

   Expert Report of Marcie D. Bour
   October 1, 2020



   INTRODUCTION

   1.     Yip Associates has been retained by Johnson & Martin, P.A.in the matter of TocMail, Inc.,

          v. Microsoft Corporation, Case No. 0:20-cv-60416-RS.

   2.     My assignment was to estimate Microsoft Corporation’s (“Microsoft” or “Defendant”)

          annual revenues and seats for:

          a. Office 365 sales;

          b. Office 365 sales that include Office Advance Threat Protection (“ATP” or “OATP”)

             and/or Safe Links;

          c. Office 365 and related sales to anyone who uses ATP and/or Safe Links, including but

             limited to, Surface sales, Microsoft 365 Security Suite sales, and Outlook.com

             Premium subscription sales;

          d. Microsoft 365 sales;

          e. Microsoft 365 sales that include ATP and/or Safe Links;

          f. Microsoft 365 and related sales to anyone who uses ATP and/or Safe Links, including

             but limited to, Surface sales, Microsoft 365 Security Suite sales, and Outlook.com

             Premium subscription sales; and

          g. ATP and/ or Safe Links Standalone sales.

   3.     I was also asked to provide an opinion as to TocMail, Inc.’s (“TocMail” or “Plaintiff”) lost

          profits as a measurement of its damages.

   4.     I will not be expressing an opinion regarding causation or liability in this matter.

   5.     In preparing this Expert Report and forming the opinions expressed herein, I have, with the

          assistance of my firm under my supervision, reviewed and considered to the extent deemed



                                                                                                    2
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 5 of 54

   Expert Report of Marcie D. Bour
   October 1, 2020

          necessary and appropriate the documents, information and data sources listed in Exhibit 1

          and cited throughout this Expert Report.

   RELEVANT EXPERIENCE

   6.     I am a Partner at Yip Associates, a forensic accounting and financial investigations firm

          with offices in Miami, Fort Lauderdale, Boca Raton, Tampa, New York, and New Jersey.

   7.     I am a Certified Public Accountant (“CPA”) licensed by the State of Florida since 1993.

          Prior to becoming licensed in Florida, I was licensed in 1986 as a CPA in Pennsylvania. I

          also hold the following professional designations: Certified Fraud Examiner (“CFE”),

          Master Analyst in Financial Forensics (“MAFF”), Certified Valuation Analyst (“CVA”),

          Accredited in Business Valuation (“ABV”), Accredited in Business Appraisal Review

          (“ABAR”), and Certified in Distressed Business Valuation (“CDBV”). My experience for

          the past 25 years has been in the areas of forensic accounting, economic losses, and

          business valuation.

   8.     I have over thirty years of professional experience as a CPA, dealing with a wide variety

          of industries. Specific to this case, I have been involved in matters involving software,

          coding, and software as a service (“SAAS”). See Exhibits 2 and 3.

   SUMMARY OF OPINIONS

   9.     My opinions as summarized below are based on my forensic analysis discussed in my

          report. I calculated both Defendant’s Revenues and Lost Profits for TocMail using

          accepted methodology.

   10.    I calculated Microsoft’s Revenue based on two scenarios.

   11.    First, I estimated revenue for the Office 365 commercial and consumer products based on

          the information in Microsoft Product Breakdown Reports. I verified the information, as

                                                                                                 3
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 6 of 54

   Expert Report of Marcie D. Bour
   October 1, 2020

           discussed below, by starting with Microsoft global revenue and tracing it down to segment

           and sub-segment reporting.

   12.     I then compared these revenue amounts to the Microsoft Product Breakdown Reports to

           validate the amounts on these reports. The amount reported for Office 365 products

           represented global revenues. Should the trier of fact determine that TocMail is entitled to

           Defendant’s Profits based on all Office 365 sales, this amount represents such sales. I also

           estimated the U.S. revenues using the ratio of U.S. to global revenue from Microsoft’s

           financial statements.1

   13.     Revenues are from a number of product categories that have been identified by Microsoft:2

           a. Office 365 Commercial – Certain commercial plans include ATP, while others do not.

           b. Office 365 Home & Personal (H&P), Consumer – Since October 2018, Office H&P

                has included Safe Links in subscriptions.

           c. Office Advanced Threat Protection (“ATP” or “OATP”) – Theses standalone

                subscriptions, at least after October 2018, appear to be related to Office 365

                Commercial subscriptions and ATP includes Safe Links.

           d. Microsoft 365 Security Suites – These subscriptions include OATP.

           e. Surface with Microsoft 365 – These subscriptions include Safe Links.

           f. Outlook.com Premium – These subscriptions include Safe Links starting in 2018.




   1
     As mentioned throughout this report, Microsoft provided limited information in discovery. No information was
   provided for total Office 365 product sales within the U.S. Accordingly, I relied upon the best information available
   to estimate U.S. revenues from Office 365 product sales.
   2
     I have not been able to verify that the revenue sources provided by Microsoft are complete. For example, Microsoft
   Office 365 is sold to commercial customers without ATP included, but rather with ATP as a standalone. The sales
   for these Office365 products was not provided. Similarly, Office 365 H&P did not include ATP prior to October 2018
   based on information on Microsoft’s website. It is not known if any ATP Standalone licenses were sold to these
   consumer customers.

                                                                                                                      4
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 7 of 54

   Expert Report of Marcie D. Bour
   October 1, 2020

   14.           The second revenue scenario is based on information Microsoft provided for Office 365

                 products sold with Office Advanced Threat Protection. Based on my analysis, I was not

                 able to validate these numbers. At a minimum, they do not include the Office 365 product

                 sales associated with the ATP Standalone revenues.3

   15.           The Microsoft revenue is summarized below:

    Microsoft Corporation
    Defendant's Revenue


    Fiscal Years Ended June 30,                                            2016              2017               2018               2019               2020               Total

    Office 365, Microsoft 365 and Outlook.com S ales
      Office 365 Commercial and Consumer and Outlook.com
      Global Revenue*                                                 $ 8,287,000,000   $ 12,046,000,000   $ 16,705,000,000   $ 21,831,000,000   $ 26,854,000,000   $ 85,723,000,000
       Estimated U.S. Office 365 Commercial and Consumer and
       Outlook.com Revenue*                                            4,146,959,036      6,292,520,177      8,383,325,643     11,051,922,920     13,656,976,681     43,531,704,457


    Office 365, Microsoft 365, S ecurity S uite, ATP
    S tandalone, S urface and Outlook.com with ATP and or
    S afe Links S ales
       M icrosoft Identified U.S. Revenue for Office 365/M icrosoft
       365 and Related Products that include OATP and/or Safe
       Links                                                             727,139,291        976,907,306      1,368,360,930      1,814,122,589      2,378,946,404      7,265,476,519
       Esimated Global Revenue for Office 365/M icrosoft 365 and
       Related Products that include OATP and/or Safe Links            1,427,991,531      1,846,997,052      2,700,216,576      3,556,046,495      4,650,424,001     14,181,675,655

    *Restated 2016 and 2017 Revenue for Adoption of Accounting Standards in 2018



   16.           No information was provided past June 30, 2020. Since trial is not anticipated until August

                 2021, at a minimum revenues for the quarters through December 31, 2020 should be

                 available to update this Expert Report. The calculation of Defendant’s Revenue will be

                 updated to reflect any new information provided subsequent to the issuance of this Expert

                 Report.

   17.           Lost Profits to TocMail have been calculated based on the number of seats for Office

                 products sold with ATP using TocMail’s business model.




   3
     Microsoft did not provide pricing for its Office 365/Microsoft 365 products as it indicated it did in its Reponses to
   Request for Production. If such information had been provided, I would have done additional analysis and could have
   reached different opinions. I reserve the right to update this Expert Report and the opinions contained herein when
   such information is available to me.

                                                                                                                                                                                   5
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 8 of 54

   Expert Report of Marcie D. Bour
   October 1, 2020

   18.        I have been asked to calculate lost profits for the remaining period of the patent, which runs

              through May 7, 2035.

   19.        Based on these calculations, Lost Profits are summarized as follows:

                                 Lost Revenue    Lost Revenue                      Cost of Sales -
                                 for Consumer   for Commercial                    Server Related
                                     Seats           Seats       Lost Revenue         Costs            Gross Profit   Total Expenses    Lost Profits

    November - December 2019 $             -   $           -   $              -   $         6,750 $        (6,750) $       2,786,567 $    (2,793,317)
    Calendar Years: 2020           303,214,872     892,504,997   1,195,719,869.14      17,450,290   1,178,269,579         32,071,373   1,146,198,206
                     2021          395,413,139   1,176,475,229   1,571,888,367.60      22,989,410   1,548,898,957         25,149,114   1,523,749,843
                     2022          399,328,121   1,188,123,498   1,587,451,618.77      23,458,541   1,563,993,078         25,339,653   1,538,653,425
                     2023          403,321,402   1,199,771,768   1,603,093,169.56      23,927,722   1,579,165,448         25,441,532   1,553,723,916
                     2024          407,354,616   1,211,420,037   1,618,774,653.17      24,396,903   1,594,377,751         25,592,142   1,568,785,609
                     2025          411,428,162   1,223,068,307   1,634,496,468.92      24,866,134   1,609,630,335         25,794,343   1,583,835,992
                     2026          415,542,444   1,234,716,577   1,650,259,020.13      25,382,178   1,624,876,843         25,902,458   1,598,974,384
                     2027          419,697,868   1,246,364,846   1,666,062,714.16      25,898,271   1,640,164,443         26,062,287   1,614,102,156
                     2028          423,894,847   1,258,013,116   1,681,907,962.43      26,414,365   1,655,493,597         26,276,864   1,629,216,733
                     2029          428,133,795   1,269,661,385   1,697,795,180.48      26,930,459   1,670,864,721         26,391,597   1,644,473,124
                     2030          432,415,133   1,281,309,655   1,713,724,788.02      27,446,604   1,686,278,184         26,561,208   1,659,716,976
                     2031          436,739,284   1,292,957,924   1,729,697,208.95      28,009,560   1,701,687,649         26,788,920   1,674,898,729
                     2032          441,106,677   1,304,606,194   1,745,712,871.38      28,572,567   1,717,140,304         26,910,675   1,690,229,629
                     2033          445,517,744   1,316,254,464   1,761,772,207.74      29,135,574   1,732,636,633         27,090,667   1,705,545,966
                     2034          449,972,922   1,327,902,733   1,777,875,654.77      29,698,632   1,748,177,023         27,332,317   1,720,844,706
         Jan - May 7, 2035         158,131,580     466,090,349     624,221,928.78      10,531,490     613,690,439         23,165,420     590,525,019


   20.        Total Lost Profits damages, after calculating the present value of future damages based on

              a 7.5% discount rate are:

               Past Damages                                                                    $        891,100,273
               Present Value of Future Lost Profits                                                  14,412,388,404
               Total Lost Profits Damages                                                      $     15,303,488,677


   21.        Frequently, I calculate prejudgment interest to assist the trier of fact, should it be decided

              that it is appropriate to award such interest. I have not calculated prejudgment interest at

              this time.4




   4
    It is not possible to calculate prejudgment interest on Defendant’s Profits until a response has been received from
   Microsoft for expenses, which may offset a portion of revenues. The past lost profits prejudgment interest will be
   calculated at the same time as the prejudgment interest on Defendant’s Profits.

                                                                                                                                                       6
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 9 of 54

   Expert Report of Marcie D. Bour
   October 1, 2020

   BACKGROUND

   22.     Microsoft provides email services to its Office customers through its Exchange Online

           service and access to those emails through Outlook.5

   23.     TocMail is the holder of a patent for a time-of-click security service that provides a solution

           to the threat of IP Cloaking for cloud-based email platform users.6

   24.     Plaintiff has alleged that Microsoft has falsely advertised its ability to protect its cloud-

           based Office users with its ATP Safe Links from threats such as this.

   25.     Microsoft describes ATP Safe Links as a service that protects users from “links that are

           redirected to unsafe sites by a forwarding service after the message has been received.”7

   26.     ATP Safe Links is included in many of the Office 365 and Microsoft 365 subscriptions, as

           well as other products. For those that do not include ATP, it is available as add-on.8

   27.     As I understand, a cloud-based security scanner has a different Internet address (IP address)

           than the actual user. Hackers can identify the security scanner based on this different IP

           address and thereby evade detection.

   28.     Hackers use IP cloaking, links that change behavior based on whether the IP address

           belongs to a security scanner or an email account user. The IP cloaked link can redirect

           the security scanner to a safe sight and redirects the email user to an unsafe site.




   5
     Microsoft’s cloud-based version of Office is included in the Office 365 bundle of products, which was offered for
   the first time in June 2011. Office 365 bundled Microsoft Office, Microsoft Exchange Online and other cloud-based
   services. [htttp://news.microsoft.com/2011/06/28/microsoft-launches-office-365-globally] Starting August 2017,
   Microsoft 365 includes Office 365 with other products. Microsoft continues to sell Office 365 as a standalone bundle.
   [Mary Jo Foley for All about Microsoft, May 16, 2018, “What is Microsoft 365? Microsoft's most important
   subscription bundle, explained,” https://www.zdnet.com/article/what-is-microsoft-365-microsofts-most-important-
   subscription-bundle-explained/.]
   6
     United States Patent No. 10,574,628, http://patft.uspto.gov/
   7
     Office 365 Advanced Threat Protection Product Guide, Microsoft, 2016.
   8
     https://docs.microsoft.com/en-us/microsoft-365/security/office-365-security/office-365-atp?view=o365-worldwide.

                                                                                                                      7
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 10 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

    29.     The security scanner clears the content and the email user is redirected to the malicious

            site. In this way, the link only redirects to an unsafe site when the email has been received

            and the user clicks on the link.

    30.     In 2015, Microsoft began promoting its ATP Safe Links with “new security capabilities in

            Office 365” claiming to protect against links that only redirect to unsafe sites after the email

            has been delivered.9

    31.     Multiple sources documented the use of IP cloaking to evade Microsoft’s ATP’s Safe Links

            security.10

    32.     The Complaint filed by TocMail alleges the following counts and damages:

            a. Count 1: False and Misleading Advertising under 15 U.S.C. § 1125(a)(1)(B): Plaintiff

                 seeks all available remedies including compensatory damages, treble damages,

                 disgorgement of profits, and costs and attorneys’ fees; and

            b. Count II: Contributory False and Misleading Advertising under 15 U.S.C. §

                 1125(a)(1)(B): compensatory damages, treble damages, disgorgement of profits, and

                 costs and attorneys’ fees.

    METHODOLOGY, ANALYSIS AND OPINONS

    Review of Microsoft Annual Reports

    33.     I started my review with Microsoft’s annual reports for fiscal years ending June 30, 2016,

            reviewing the letters for five fiscal years. The annual reports consist of a letter to the




    9
     Exchange Online Advance Threat Protection Product Guide, Microsoft, 2015.
    10
                     https://emtunc.org/blog/03/2017/bypassing-safe-links-exchange-online-advanced-threat-protection/;
    https://www.cryptron.ch/en/security-analysis-of-microsoft-office-365-advanced-threat-protection-atp/;         and
    https://rhinosecuritylabs.com/social-engineering/bypassing-email-security-url-scanning/.

                                                                                                                    8
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 11 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

              shareholders and information, which is also found in the Form 10-K filed with the

              Securities and Exchange Commission (“SEC”).

    34.       Based on this analysis, I have summarized Microsoft’s revenues as follows:

    Microsoft Corporation
    S elect Financial Information

    Fiscal Years Ended June 30,                2016                 2017                  2018                  2019                  2020
                                             (Restated)           (Restated)

    Revenue                              $ 91,154,000,000      $ 96,571,000,000     $ 110,360,000,000     $ 125,843,000,000     $ 143,015,000,000


    Year over Year Growth - Revenue
                                                         -3%                   6%                14%                      14%                14%

    Source: Form 10-Ks filed by Microsoft Corporation with the SEC for fiscal years 2016-2020

    Note: For fiscal year 2018, M icrosoft adopted new accounting standards pertaining to revenue recognition and leases. Fiscal years 2016
    and 2017 were restated to reflect the adoption of these standards.


    35.       In 2018, Microsoft changed accounting standards for revenue recognition and leases. In

              the financial statements, it restated 2016 and 2017. The following table shows the

              difference resulting from these changes in the financial statements for Microsoft:

               Microsoft Corporation
               Changes in 2016 and 2017 Reported Results Due to Restatement


                                                                                                                            Difference
                                                          As Reported               Restated             Difference ($)
                                                                                                                               (%)
               Year Ended June 30, 2016
               Revenue                               $    85,320,000,000       $    91,154,000,000   $     5,834,000,000            7%

               Year Ended June 30, 2017
               Revenue                               $    89,950,000,000       $    96,571,000,000   $     6,621,000,000            7%

               Source: Form 10-Ks filed by Microsoft Corporation with the SEC, 2016-2018


    36.       Microsoft’s annual reports, which include the information reported on the Form 10-Ks,

              also provide reportable segments.

    37.       The segment, which includes the Office 365 / Microsoft 365 revenue, is the Productivity

              and Business Processes segment.




                                                                                                                                                    9
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 12 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

    38.        Revenue by segment and the year over year growth rates for revenue are summarized

               below:
    Microsoft Corporation
    Revenue by Reportable S egment

    Fiscal Years Ended June 30,                            2016                  2017                  2018                     2019                2020
                                                         (Restated)            (Restated)
      Revenue by S egment (In millions US $)
        Productivity and Business Processes            $ 25,792,000,000      $ 29,870,000,000     $ 35,865,000,000         $ 41,160,000,000    $ 46,398,000,000
        Intelligent Cloud                                24,952,000,000        27,407,000,000       32,219,000,000           38,985,000,000      48,366,000,000
        M ore Personal Computing                         40,410,000,000        39,294,000,000       42,276,000,000           45,698,000,000      48,251,000,000

          Total Revenue                                $ 91,154,000,000      $ 96,571,000,000     $ 110,360,000,000        $ 125,843,000,000   $ 143,015,000,000

      Year over Year Growth Rates -Revenue by S egment
        Productivity and Business Processes                           -2%                   16%                  20%                    15%                 13%
        Intelligent Cloud                                              5%                   10%                  18%                    21%                 24%
        M ore Personal Computing                                      -7%                   -3%                   8%                     8%                  6%

          Total Revenue                                               -3%                   6%                  14%                     14%                 14%

    Source: Form 10-Ks filed by Microsoft Corporation with the SEC for fiscal years 2016-2020



    39.        While Microsoft revenue has grown at a steady annual rate of 14% for the most recent three

               years, the segment revenue has been much more volatile.

    40.        The following table shows the difference resulting from the restatements for changes in

               accounting standards during 2018 for the reportable segments within the financial

               statements for Microsoft:
                Microsoft Corporation
                Changes in 2016 and 2017 Reported S egment Results Due to Restatement

                                                                                                                              Difference
                                                            As Reported              Restated             Difference ($)
                                                                                                                                 (%)
                Revenue by S egment for Year
                Ended June 30, 2016
                    Productivity and Business
                    Processes                           $    26,487,000,000 $       25,792,000,000    $      (695,000,000)          -3%
                    Intelligent Cloud                        25,042,000,000         24,952,000,000            (90,000,000)           0%
                    M ore Personal Computing                 40,460,000,000         40,410,000,000            (50,000,000)           0%
                    Corporate and Other                      (6,669,000,000)                     -          6,669,000,000         -100%

                     Total Revenue                          $ 85,320,000,000      $ 91,154,000,000        $ 5,834,000,000              7%

                Revenue by S egment for Year
                Ended June 30, 2017
                    Processes                           $    30,444,000,000 $       29,870,000,000    $      (574,000,000)          -2%
                    Intelligent Cloud                        27,440,000,000         27,407,000,000            (33,000,000)           0%
                    M ore Personal Computing                 38,773,000,000         39,294,000,000            521,000,000            1%
                    Corporate and Other                      (6,707,000,000)                                6,707,000,000         -100%

                     Total Revenue                          $ 89,950,000,000      $ 96,571,000,000        $ 6,621,000,000              7%

                Source: Form 10-Ks filed by Microsoft Corporation with the SEC, 2016-2018


                                                                                                                                                             10
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 13 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

    41.        The segment that includes Office 365 and Microsoft 365 is the Productivity and Business

               Processes segment. Microsoft breaks out revenue for significant products and service

               offerings further as shown below:
    Microsoft Corporation
    Revenue from External Customers by S ignificant Product and S ervices Offerings that
    Include Office 365 and Microsoft 365

    Fiscal Years Ended June 30,                         2016                  2017                  2018                   2019                    2020

    M icrosoft Office system                        $ 23,588,000,000      $ 25,389,000,000

    Office products and cloud services              $ 23,868,000,000      $ 25,573,000,000      $ 28,316,000,000      $ 31,769,000,000       $ 35,316,000,000

    Source: Form 10-Ks filed by Microsoft Corporation with the SEC for fiscal years 2016-2020

    Note: The grouping of product income was changed in 2018, however, the historical revenues for 2016 and 2017 as restated are shown in the 2018 Form 10-K


    Analysis of Microsoft Records Provided11

    42.        I received three types of documents from Microsoft:

               a. Monthly Microsoft’s Management Profit and Loss Reports for January 2016 through

                      December 2013 in PDF format, which includes Microsoft’s profits and losses by

                      business segment (i.e. Productivity and Business Processes segment, Intelligent Cloud

                      segment, etc.)

               b. Microsoft’s monthly Product Breakdown Corporate Reports for each of the months

                      July 2016 through June 2020,12 and annual reports for each of the fiscal years ended

                      June 30, 2016 through June 30, 2020 in PDF format with a breakdown of revenue by

                      product, including commercial and consumer Office products, both for Office and for

                      Office 365.13

               c. Excel pivot tables:14



    11
       Portions of this section contains information provided by Microsoft that is Confidential – for Counsel Only.
    12
       Monthly reports are missing for September 2016, February 2018,
    13
       As mentioned previously, Microsoft 365 was launched in August 2017 and includes Office 365. References to
    Office 365 are intended to include both Office 365 and Microsoft 365.
    14
       The dataset that was drawn upon to create this pivot table was not provided.

                                                                                                                                                               11
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 14 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

                         i. Assigned Units (Seats) for Office 365 and Microsoft 365 Commercial Products

                              that included Office ATP for the U.S.;

                        ii. Adjusted Revenue for Office 365 and Microsoft 365 Commercial Products that

                              included Office ATP and/or Safe Links in the U.S.;

                       iii. Units for Surface with MS365 Consumer that include Safe Links in the U.S.;

                        iv. License Summary for M365 Consumer Products that include Safe Links in the

                              U.S.; and

                         v. US Adjusted Revenue and License Pivot for Outlook.com.15

    43.       Notes to the pivot table were provided explaining some of the data and fields.

    44.       I first analyzed the Microsoft Product Breakdown Corporate report.

    45.       The total revenue reported on these reports was consistent with the total revenue reported

              on the Form 10-Ks filed with the SEC.

    Microsoft Corporation
    Office 365 and Microsoft 365 Revenue

    Fiscal Years Ended June 30,                         2016              2017                2018             2019              2020
                                                                        (Restated)
    Office 365 Commercial                          $ 7,149,000,000    $10,444,000,000    $14,687,000,000   $19,487,000,000   $24,200,000,000
    Office 365 Consumer                                995,000,000      1,453,000,000      1,856,000,000     2,177,000,000     2,497,000,000

    Office 365 Commercial and Consumer             $ 8,144,000,000    $11,897,000,000    $16,543,000,000   $21,664,000,000   $26,697,000,000

    Total Office Products Revenue                  $23,588,000,000    $24,913,000,000    $27,714,000,000   $31,210,000,000   $34,800,000,000

    Office 365 Products as % of Office Products                35%                48%                60%              69%               77%

    Source: Microsoft Product Breakdown Report Corporate

    Notes: The 2017 revenue was restated with the 2018 report for changes in accounting methods.
    No restated results were provided for 2016


    46.       As noted above, Microsoft’s reported revenues reflect a migration of the Office products

              to the cloud, with increasing amounts of their Office products revenue from Office 365.


    15
      At approximately 10:00 pm on September 30, 2020, the evening prior to the deadline for this Expert Report, I
    received a .pdf file titled “O3656/M365 Commercial Products that include OATP U.S. Safe Links Usage Summary
    for September 2019 through June 2020.” I have not been able to analyze this data and incorporate it into my report.

                                                                                                                                         12
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 15 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

               For the fiscal year ended June 30, 2020, 77% of Microsoft’s Office revenue was from

               Office 365 products.

    47.        The annual growth for Office 365 was for fiscal years 2017 and 2018 was triple that of the

               total Office products revenue. In fiscal year 2019, growth slowed to 31.0%, which was still

               almost two and half times the growth rate of total Office products revenue. In 2020, growth

               slowed further to 23.2%, which was double that of total Office products revenue.

               Microsoft Corporation
               Office 365 and Microsoft 365 Revenue Year over Year Growth Rates

               Fiscal Years Ended June 30,                         2017               2018               2019           2020

               Office 365 Commercial                                      46.1%              40.6%              32.7%          24.2%
               Office 365 Consumer                                        46.0%              27.7%              17.3%          14.7%

               Office 365 Commercial and Consumer                         46.1%              39.1%              31.0%          23.2%

               Total Office Products Revenue                              5.6%               11.2%              12.6%          11.5%

               Note: Annual growth for 2016 is excluded because base year of 2015 only has six months of net revenue.


    Defendant’s Revenue

    48.        The Lanham Act requires a plaintiff to provide the infringing defendant’s sale. The burden

               then shifts to a defendant to prove “all elements of cost or deductions claimed.”16

    49.        I started my analysis based on the information provided in Microsoft’s annual reports,

               which include a letter to the shareholder and the information filed in Microsoft’s annual

               10-Ks filed with the Securities and Exchange Commission (“SEC”).

    50.        Microsoft’s annual financial statements as presented in these documents reflect financial

               results for the company as a whole. They also present financial results for operating

               segments. The segment that includes Office 365 and Microsoft 365 and the email products

               is the Productivity and Business Processes segment.



    16
         115 U.S.C. § 1117(a).

                                                                                                                                       13
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 16 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

    51.        I have been able to identify revenue from the publicly reported information as to

               Microsoft’s Office 365 and Microsoft 365.

    52.        Based on the information Microsoft provided in the Product Breakdown Report, the Office

               365 and Microsoft 365 with related ATP revenue from U.S. operations is:
    Microsoft Corporation
    Revenue from External Customers by S ignificant Product and S ervices Offerings that
    Include Office 365 and Microsoft 365

    Fiscal Years Ended June 30,                           2016                   2017                   2018                    2019                    2020
    Office products and cloud services               $ 23,868,000,000       $ 25,573,000,000        $ 28,316,000,000        $ 31,769,000,000        $ 35,316,000,000

    Source: Form 10-Ks filed by Microsoft Corporation with the SEC for fiscal years 2018-2020


    53.        This revenue represents worldwide revenue.                                           The breakdown of Microsoft revenue

               between the U.S. and other counties is as follows:17
    Microsoft Corporation
    Analysis of Revenue by U.S . versus Other Countries

    Fiscal Years Ended June 30,                           2016                   2017                    2018                    2019                    2020
    United States                                    $ 46,416,000,000       $ 51,078,000,000        $ 55,926,000,000        $ 64,199,000,000        $ 73,160,000,000
    Other Countries                                    44,738,000,000         45,493,000,000           54,434,000,000          61,644,000,000          69,855,000,000
    Total                                            $ 91,154,000,000       $ 96,571,000,000        $ 110,360,000,000       $ 125,843,000,000       $ 143,015,000,000

    % United S tates                                           50.9%                  52.9%                    50.7%                   51.0%                   51.2%

    Source: Form 10-Ks filed by Microsoft Corporation with the SEC for fiscal years 2018-2020


    54.        In order to estimate the portion of U.S. revenue for Office products and cloud services (the

               Productivity sub-segment,) I applied the percentage of Microsoft revenue from the U.S. to

               revenue from the segment, I have estimated that the U.S. revenue for Microsoft Office

               products and cloud services as shown in the table below.
    Microsoft Corporation
    Estimated U.S . Office products and cloud services

    Fiscal Years Ended June 30,                          2016                   2017                    2018                    2019                    2020
    Office products and cloud services           $    23,868,000,000 $       25,573,000,000 $         28,316,000,000 $        31,769,000,000 $        35,316,000,000
    M icrosoft % of U.S. revenue                               50.9%                  52.9%                    50.7%                   51.0%                   51.2%
    Estimated U.S. Office products and cloud
    services                                     $    12,153,685,938    $    13,525,982,893     $     14,349,407,539    $     16,207,004,212    $     18,066,066,916




    17
      The amounts provided in the pivot tables are shown in 000s, however, the underlying data is not rounded.
    Accordingly, the Estimated U.S. Office products and cloud services revenue is accurate bas on the actual numbers.

                                                                                                                                                                  14
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 17 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

    55.    My next step was to compare this estimate to the product segment information provided by

           Microsoft. I used the detailed financial information in a Product Breakdown Report for

           each of the fiscal years ending June 30, 2016 through June 30, 2020 for this analysis.

    56.    The Product Breakdown Reports separated the relevant segment, Productivity and

           Business Processes, by products. The sub-segment that contained the Office 365 products

           is “Productivity”. The Productivity sub-segment revenue is consistent with the amounts

           reported for Office products and cloud services on the Form 10-Ks, with the exception of

           2016. As previously mentioned in this report, Microsoft restated its 2016 and 2017

           financial statements in its 2018 Form 10-K. The 2018 Product Breakdown Report provides

           the 2017 prior year information restated. No restated Product Breakdown Reports was

           provided for 2016. Since the 2016 restated product detail revenue has not been provided,

           the originally reported amounts are used for specific products. In the case of the segment

           revenue, I used the restated amounts from the 2018 Form 10-K




                                 [INTENTIONALLY LEFT BLANK]


                                                                                                    15
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 18 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

    57.         I have summarized the revenue for the Microsoft Office products and services, the

                Productivity sub-segment, and the Productivity and Business Processes segment.

    Microsoft Corporation
    Revenue for Productivity S ub-S egment by Product


    Years Ended June 30,                                          2016                   2017                 2018                  2019                  2020
                                                                 Revenue               Revenue               Revenue               Revenue               Revenue
                                                                                       (Restated)
                                                                MSFT_ TOC             MSFT_ TOC             MSFT_ TOC             MSFT_ TOC             MSFT_ TOC
                                               Bates No.:        00000437              00000645              00000635              00001061              00001051
    Office Commercial Licensing                             $    13,511,000,000   $    11,003,000,000   $     9,179,000,000   $     7,589,000,000   $     6,008,000,000
    Office 365 Commercial                                         7,149,000,000        10,444,000,000        14,687,000,000        19,487,000,000        24,200,000,000
    Office Consumer Licensing                                     1,933,000,000         2,013,000,000         1,992,000,000         1,957,000,000         2,095,000,000
    Office 365 H&P                                                 995,000,000          1,453,000,000         1,856,000,000         2,177,000,000         2,497,000,000
    Total Office Products Revenue                           $    23,588,000,000   $    24,913,000,000   $    27,714,000,000   $    31,210,000,000   $    34,800,000,000


    Group M e
    OneDrive                                                          5,000,000            11,000,000           16,000,000            20,000,000            24,000,000
    Outlook.com                                                    143,000,000            149,000,000          162,000,000           167,000,000           157,000,000
    Skype                                                          589,000,000            494,000,000          420,000,000           370,000,000           333,000,000
    Swift Key                                                         1,000,000             5,000,000             4,000,000             1,000,000             2,000,000
    Other                                                          205,000,000


    Productivity S ub-S egment                              $    24,531,000,000   $    25,572,000,000   $    28,316,000,000   $    31,768,000,000   $    35,316,000,000


    Total Productivity and Business Processes S egment
    Revenue                                                 $    26,487,000,000   $    29,870,000,000   $    35,865,000,000   $    41,160,000,000   $    46,398,000,000

    Source: Microsoft Product Breakdown Report Corporate


    Note: Restated 2016 Revenue was not provided.



    58.         I reconciled the financial information in the annual Product Breakdown Reports to the

                public information reported in the Form 10-Ks. The total revenue reported for the

                Productivity and Business Process segment is consistent with the segment revenue reported

                in the financial statements in the Form 10-Ks.




                                                        [INTENTIONALLY LEFT BLANK]

                                                                                                                                                                    16
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 19 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

    59.      The Product Breakdown Report shows line items for Office 365 both commercial and

             consumer, as well as Outlook.com subscriptions. The total revenue from these sources is

             presented in the following table:

    Microsoft Corporation
    Office 365 and Microsoft 365 Revenue and Oulook.com Revenue

    Fiscal Years Ended June 30,                      2016              2017              2018              2019               2020
                                                                    (Restated)
    Office 365 Commercial                       $ 7,149,000,000   $10,444,000,000   $14,687,000,000 $ 19,487,000,000     $ 24,200,000,000
    Office 365 Consumer                             995,000,000     1,453,000,000     1,856,000,000    2,177,000,000        2,497,000,000
    Outlook.com                                     143,000,000       149,000,000       162,000,000      167,000,000          157,000,000

    Office 365 Commercial and Consumer          $ 8,287,000,000   $12,046,000,000   $16,705,000,000 $ 21,831,000,000     $ 26,854,000,000

    Source: Microsoft Product Breakdown Report Corporate


    60.      The revenue presented in the Product Breakdown Reports is for global revenue.

    61.      Applying the U.S. percentage based on Microsoft’s global revenue, I have estimated

             revenue from Office 365 as follows:

    Microsoft Corporation
    Estimated U.S . Office 365 and Microsoft 365 Revenue and Oulook.com Revenue

    Fiscal Years Ended June 30,                      2016              2017              2018              2019               2020
                                                                    (Restated)
    Revenue for Office 365 and Outlook.com      $ 8,144,000,000   $11,897,000,000   $16,543,000,000 $ 21,664,000,000 $ 26,697,000,000
    M icrosoft % of U.S. revenue                         50.9%              52.9%            50.7%            51.0%            51.2%
    Estimated U.S . Revenue for Office 365
    Commercial and Consumer and
    Outlook.com                                 $ 4,146,959,036   $ 6,292,520,177   $ 8,383,325,643   $ 11,051,922,920   $ 13,656,976,681


    62.      The Product Breakdown Reports do not provide sufficient detail for me to determine the

             following:

             a. If Standalone ATP revenue is included in the Office 365 revenues reported on the

                  Product Breakdown Reports.

             b. Which products are supported by the Standalone ATP seats and revenue for those

                  products (e.g. the seats and revenue from the sale of Office 365 E-3 plans.)

             c. The breakdown of sales for Office 365 commercial between those sold with ATP and

                  those sold without ATP.

                                                                                                                                      17
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 20 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

                 d. That the source of revenue for Outlook.com is Premium subscriptions.

                 e. Surface products sold with ATP.

                 f. Revenue for Microsoft 365 Security Suites.

                 g. Sales for Office 365 versus Microsoft 365.

    63.          I do not have sufficient information to identify Office 365 products sold in conjunction

                 with the ATP Standalone products, should the Court rule that this revenue is part of

                 Microsoft’s profits.

    64.          Additionally, Microsoft provided isolated information regarding the seats (licenses) and

                 revenue for products sold with ATP. I am unable to verify the information as to its

                 completeness. To illustrate this, on September 30, 2020, I received additional information

                 including revenue and seats for Outlook.com Premium subscriptions. This information

                 was not included in the previous revenue schedule, which purported to be all products that

                 had ATP included.

    65.          Based on the information provided by Microsoft in the Excel pivot tables, revenue from

                 the sale of products which included ATP and/or Safe Links, was:18

    Microsoft Corporation
    Office ATP Revenue based on Microsoft Pivot Tables


    Fiscal Years Ended June 30,                                2016                 2017                   2018                    2019                   2020                    Total
    OATP Standalone                                      $     2,988,747.83   $    32,494,462.00   $     89,804,055.30     $    154,074,295.83    $    195,851,876.65     $    475,213,437.61
    M 365 Security Suite (includes OATP)                                -                    -                      -             1,022,076.28          19,867,425.38           20,889,501.66
    O365/M 365 Commercial Suites (includes OATP)               5,440,143.92        65,224,186.12        249,845,022.68          524,243,195.93         903,347,415.70         1,748,099,964.35
    M 365 Consumer (includes Safe Links)                     648,150,756.15       818,159,427.62       1,023,712,585.03        1,129,858,215.20       1,254,940,096.33        4,874,821,080.34
    Surface with M 365 Consumer (includes Safe Links)         63,153,299.64        54,384,876.04          (1,099,099.03)           (295,002.16)              (1,799.00)        116,142,275.49
    Total Revenue for Products Including OATP            $   719,732,947.54   $   970,262,951.78   $ 1,362,262,563.98      $ 1,808,902,781.09     $ 2,374,005,015.06      $ 7,235,166,259.45



    66.          When compared to the estimate of revenue based on the Product Breakdown Report,

                 revenue of products with ATP is lower.


    18
      Revenue for Surface products is shown as negative for fiscal years ended June 30, 2018, 2019 and 2020. I am not
    aware of why there would be “refunds” or negative revenue in years where Microsoft continued to sell other iterations
    of the Surface product.

                                                                                                                                                                                          18
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 21 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020
    Microsoft Corporation
    Comparison of Office ATP Revenue (as provided) to Estimated U.S . Office 365 Revenue

    Fiscal Years Ended June 30,                   2016              2017               2018               2019                2020                  Total
    Estimated U.S. Office 365 Commercial
    and Consumer Revenue                     $ 4,146,959,036   $ 6,292,520,177    $ 8,383,325,643    $ 11,051,922,920    $ 13,656,976,681    $ 43,531,704,457
    Office ATP Revenue based on M icrosoft
    Pivot Table                                  719,732,948       970,262,952      1,362,262,564      1,808,902,781        2,374,005,015       7,235,166,259
    Difference                               $ 3,427,226,089   $ 5,322,257,225    $ 7,021,063,079    $ 9,243,020,139     $ 11,282,971,666    $ 36,296,538,198

    Reported Revenue with OATP as % of
    Estimated U.S . Office 365 Revenue                17.4%             15.4%              16.2%                 16.4%               17.4%              16.6%


    67.        Based on the information provided, there is no way to verify that all revenue related to the

               alleged false advertising has been included in the Microsoft pivot table for revenue.

    68.        The Outlook.com Premium subscriptions are summarized and analyzed below:

    Microsoft Corporation
    Outlook.com S ubscription (Premium) Adjusted S ales and Licenses



    Fiscal Years Ended June 30,                                            2016               2017             2018               2019                2020
    Revenue for Outlook.com Premium S ubscriptions
      Outlook Premium pivot table                                   $ 7,406,343        $ 6,644,354        $ 6,098,366        $ 5,219,808        $ 4,941,388
      Product Breakdown Reports                                     $ 143,000,000      $ 149,000,000      $ 162,000,000      $ 167,000,000      $ 157,000,000

    Year over Year Growth Rate - Revenue
      Outlook Premium pivot table                                                          -10.3%             -8.2%              -14.4%              -5.3%
      Product Breakdown Reports                                                             4.2%               8.7%               3.1%               -6.0%

    Licenses - Outlook.com Premium S ubscriptions
      Outlook Premium pivot table                                           329,670            308,377           270,616             246,963           230,095

    Calculated Price per License using Outlook.com Premium
    pivot table data                                                $         22.47    $         21.55    $        22.54     $         21.14    $           21.48

    Source: Microsoft Product Breakdown Report Corporate and Microsoft's Outlook Premium pivot table.


    69.        As noted above, there is a significant difference between the revenues reported on the

               Product Breakdown Reports and the pivot table.                                         I was not provided with pricing

               information as indicated in Microsoft’s Reponses to Requests for Production. Based on

               available information, Outlook.com Premium should have sold for $49.99 per year, with

               the exception of a promotion of $19.99 in February and March 2017.19 This pricing




    19
         https://www.theverge.com/2017/2/14/1460991/microsoft-outllok-premium-email-service.

                                                                                                                                                             19
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 22 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

              information is not consistent with the information Microsoft provided for Outlook.com

              Premium subscriptions.

    70.       To assess the reasonableness of the data, absent additional information from Microsoft, I

              looked at the number of licenses for the products identified in the revenue pivot table.

    Microsoft Corporation
    Total of Assigned and Licenses for S eats for Products with ATP from Pivot Tables as Identified by Microsoft

                                                                  Jun-16            Jun-17             Jun-18            Jun-19           Jun-20
    OATP Standalone                                            1,242,478,548     4,949,757,657      9,358,668,232    12,222,889,490   13,623,281,492
    M 365 Security Suite (includes OATP)                                 -                 -                  -         541,392,105    2,776,698,538
    O365/M 365 Commercial Suites (includes OATP)                 242,631,681     1,426,117,839      6,011,680,695    15,224,470,519   26,172,283,065
                                                               1,485,110,230     6,375,875,496     15,370,348,927    27,988,752,114   42,572,263,094

    M 365 Consumer (includes Safe Links)                          32,555,400       38,273,800         47,045,700        54,660,000       62,845,300
    Surface Products with OATP                                         3,412             (457)               (31)              -                -
    Outlook.com Premium                                              329,670          308,377            270,616           246,963          230,095

    Total S eats for All Products with ATP as Identified by
    Microsoft                                                  1,517,998,712     6,414,457,216     15,417,665,212    28,043,659,077   42,635,338,489


    71.       However, when compared to the number of Microsoft Office 365 user, the seats represent

              a fraction of the total users.

    Microsoft Corporation
    Comparison of S elect Products with ATP to Microsoft Office 365 Commercial Users

                                                                  Jun-16            Jun-17            Jun-18            Jun-19           Jun-20
    Total of O365/M 365 Commerical, ADT Standalone and
    M 365 Seucrity Suite Seats                                   1,485,110.2       6,375,875.5       15,370,348.9      27,988,752.1     42,572,263.1

    Total Commercial M icrosoft Paid Users (Annual Reports)     70,000,000.0     100,000,000.0      135,000,000.0     180,000,000.0    296,700,000.0

    ATP Product seats for O365/M365 Commerical, ADT
    S tandalone and M365 S eucrity S uite as a % of
    Commercial Microsoft Office 365 users                                 2.1%              6.4%           11.4%             15.5%            14.3%

    Sources: Microsoft Office 365 Commercial Users provided in annual reports (2016-2019);
           3rd Quarter 2020 Transcript of Microsoft Earnings Call; 4th Quarter 2020 Earnings Press Release


    72.       Based on the available information, the relationship between Microsoft ATP products and

              Office 365 commercial users when comparing seats and revenue is not consistent.

                                                                   2016              2017              2018              2019             2020
    Reported Revenue for fiscal year with OATP as % of
    Estimated U.S. Office 365 Revenue                                  17.4%            15.4%                16.2%           16.4%            17.4%
    ATP Product seats as a % of Commercial M icrosoft Office
    365 users                                                             2.1%              6.4%             11.4%           15.5%            14.3%




                                                                                                                                                  20
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 23 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

    73.            Accordingly, I am unable to conclude that the Microsoft ATP products seats and revenues

                   are accurately or consistently reported.20

    Summary of Defendant’s Revenue

    74.            To summarize, the total sales for Office 365, Microsoft 365 and Outlook.com which could

                   be segregated based on Microsoft’s records produced is summarized below:

    Microsoft Corporation
    Office 365, Microsoft 365 and Outlook.com S ales


    Fiscal Years Ended June 30,                                           2016                2017              2018               2019               2020               Total
      Office 365 Commercial and Consumer and Outlook.com
      Global Revenue*                                                $ 8,287,000,000   $ 12,046,000,000    $ 16,705,000,000   $ 21,831,000,000   $ 26,854,000,000   $ 85,723,000,000
         Estimated U.S. Office 365 Commercial and Consumer and
         Outlook.com Revenue*                                         4,146,959,036        6,292,520,177     8,383,325,643     11,051,922,920     13,656,976,681     43,531,704,457


    *Restated 2016 and 2017 Revenue for Adoption of Accounting Standards in 2018



    75.            The total revenue for products that included ATP and/or Safe Links, as identified by

                   Microsoft is:

    Microsoft Corporation
    Office 365, Microsoft 365, S ecurity S uite, ATP S tandalone, S urface and Outlook.com with ATP and or S afe Links S ales


    Fiscal Years Ended June 30,                                           2016                2017              2018               2019               2020               Total
      M icrosoft Identified U.S. Revenue for Office 365/M icrosoft
      365 and Related Products that include OATP and/or Safe
      Links                                                          $ 727,139,291     $    976,907,306    $ 1,368,360,930    $ 1,814,122,589    $ 2,378,946,404    $ 7,265,476,519
      Esimated Global Revenue for Office 365/M icrosoft 365 and
      Related Products that include OATP and/or Safe Links            1,427,991,531        1,846,997,052     2,700,216,576      3,556,046,495      4,650,424,001     14,181,675,655



    76.            I have estimated the global sales based for the revenues identified by Microsoft which

                   include ATP and/or Safe Links based on the relationship of U.S. sales to total sales for

                   Microsoft as previously discussed.




    20
      Additionally, on September 30, 2020, Microsoft responded to TocMail’s Fourth Request for Production indicating
    that it is “currently conducting an investigation to determine if there are any non-privileged, responsive, relevant
    documents to this request that are reasonably available and kept in the ordinary course of business, for the period of
    2015 through 2020, and to determine if any required third-party consents can be obtained, and states that it will
    supplement this response with a description of any additional non-privileged, non-work product, responsive
    documents, which it will search and produce.” As a result of not receiving the information timely requested, I was
    unable to complete certain aspects of my analysis. I reserve the right to update this Expert Report and my opinions
    contained herein when such information is received.

                                                                                                                                                                                 21
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 24 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

    Lost Profits

    77.     Lost profits is an accepted methodology for calculating alleged damages to TocMail.

    78.     Lost profits is based on the premise that, absent Microsoft’s alleged false advertising,

            TocMail would have provided time of click protection for all Office 365 users who use

            ATP services provided by Microsoft. I used a forecast method (also referred to as forecast

            approach) to calculate lost profits. The forecast method is one of the recognized and

            accepted methodologies for calculating lost profits.21

    79.     Lost profits, most simply defined, are the lost revenues less the saved or avoided costs

            related to those revenues.

    80.     To measure TocMail’s lost profits, I forecasted lost revenue as a basis for revenue using

            the number of seats for Microsoft Office products sold with ATP. I assumed that during

            2020, the number of seats would continue to grow at 2% a month. Revenues are forecasted

            monthly through December 2020. Starting in calendar year 2021 revenues are forecasted

            on an annual basis. I assumed that there would be no net growth in seats starting in 2021.

            In other words, any growth would be offset by attrition.

    81.     TocMail’s price for consumer subscriptions would be $5 per month and for commercial

            subscriptions would be $3 per month. Subscription prices are forecasted to increase at 1%

            per year. Currently, the Livingston Survey released June 2020 forecasts that Consumer

            Price Index will increase at 2% annually over the next ten years. The Consumer Price Index

            has not increased at a rate over 5% since 1990.22




    21
       Roman L. Weil, et al., Litigation Services Handbook, The Role of the Financial Expert, Sixth Edition, Section
    4.5(c);
    22
       https://www.minneapolisfed.org/about-us/monetary-policy/inflation-calculator/consumer-price-index-1913-

                                                                                                                 22
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 25 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

    82.    During November 2019, I have assumed that TocMail would be the subject of a press

           release, which would generate interest in the product. It would take 30-90 days for

           companies to investigate TocMail and the claims in the press release.           Revenue is

           forecasted to begin at 50% of the projected seats in February 2020, and 75% of projected

           seats in March 2020. The remaining customers would switch to TocMail in April 2020.

    83.    Lost revenue is summarized as follows:


                                        Lost Revenue    Lost Revenue
                                        for Consumer   for Commercial
                                            Seats           Seats        Lost Revenue

           November - December 2019 $             -   $           -   $              -
           Calendar Years: 2020           303,214,872     892,504,997   1,195,719,869.14
                            2021          395,413,139   1,176,475,229   1,571,888,367.60
                            2022          399,328,121   1,188,123,498   1,587,451,618.77
                            2023          403,321,402   1,199,771,768   1,603,093,169.56
                            2024          407,354,616   1,211,420,037   1,618,774,653.17
                            2025          411,428,162   1,223,068,307   1,634,496,468.92
                            2026          415,542,444   1,234,716,577   1,650,259,020.13
                            2027          419,697,868   1,246,364,846   1,666,062,714.16
                            2028          423,894,847   1,258,013,116   1,681,907,962.43
                            2029          428,133,795   1,269,661,385   1,697,795,180.48
                            2030          432,415,133   1,281,309,655   1,713,724,788.02
                            2031          436,739,284   1,292,957,924   1,729,697,208.95
                            2032          441,106,677   1,304,606,194   1,745,712,871.38
                            2033          445,517,744   1,316,254,464   1,761,772,207.74
                            2034          449,972,922   1,327,902,733   1,777,875,654.77
                Jan - May 7, 2035         158,131,580     466,090,349     624,221,928.78


    84.    Cost of sales is forecasted based on the following assumptions for server costs:

           a. Login servers: one server will be required for each 1 million consumer users at a

              monthly cost in 2019 and 2020 of $480 per server. During the start-up months before

              revenue, one login server would be online.

           b. Database and E-commerce servers: Three database servers will be required to house

              TocMail subscriber account information, with one primary and two back up servers.




                                                                                                  23
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 26 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

                   Two E-commerce servers will be required, one primary and one back up. The monthly

                   cost per server in 2019 and 2020 is based on $480 per server.

               c. TocMail servers: one server will be required for each 10,000 users including both

                   commercial and consumer seats at a monthly cost in 2019 and 2020 of $480 per server.

                   During the start-up months, one server would be online. Once trials began, is has been

                   assumed that 200 servers would be necessary for trials.

               d. Load balancers: one load balancer will be required for each 1 million users including

                   both commercial and consumer seats at a cost in 2019 and 2020 of $10 per load handler.

                   During the start-up month, one load balancer would be online. Once trials began, is has

                   been assumed that five load balancers would be necessary for trials.

    85.        The increase in the cost of servers has been forecasted to be 2% annually based on the

               current expectations in the increase of the Consumer Price Index.23




                                         [INTENTIONALLY LEFT BLANK]


    23
         Livingston Survey, June 2020.

                                                                                                       24
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 27 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

    86.    Cost of Goods Sold, which includes the server costs, and Gross Profit are forecasted as

           follows:


                                                        Cost of Sales -
                                                       Server Related
                                       Lost Revenue        Costs          Gross Profit

           November - December 2019 $              -   $         6,750 $        (6,750)
           Calendar Years: 2020       1,195,719,869.14      17,450,290   1,178,269,579
                            2021      1,571,888,367.60      22,989,410   1,548,898,957
                            2022      1,587,451,618.77      23,458,541   1,563,993,078
                            2023      1,603,093,169.56      23,927,722   1,579,165,448
                            2024      1,618,774,653.17      24,396,903   1,594,377,751
                            2025      1,634,496,468.92      24,866,134   1,609,630,335
                            2026      1,650,259,020.13      25,382,178   1,624,876,843
                            2027      1,666,062,714.16      25,898,271   1,640,164,443
                            2028      1,681,907,962.43      26,414,365   1,655,493,597
                            2029      1,697,795,180.48      26,930,459   1,670,864,721
                            2030      1,713,724,788.02      27,446,604   1,686,278,184
                            2031      1,729,697,208.95      28,009,560   1,701,687,649
                            2032      1,745,712,871.38      28,572,567   1,717,140,304
                            2033      1,761,772,207.74      29,135,574   1,732,636,633
                            2034      1,777,875,654.77      29,698,632   1,748,177,023
                Jan - May 7, 2035       624,221,928.78      10,531,490     613,690,439


    87.    The expenses were calculated based on the following assumptions:

           a. Compensation is based on the forecasted number of employees at salaries to attract

              quality employees:

                   i. Customer support: Based on an average of one customer (representing an

                       average of 100 seats) out of 1,000 will need support daily, the number of

                       required personnel to handle 32 inquiries each day was forecasted.

                       Additionally, during the first three months, eight additional customer support

                       personnel were added to assist with the onboarding of subscribers. The annual

                       salary for customer support personnel started at $50,000.

                  ii. Customer support supervisor: One customer support supervisor is necessary to

                       manage a customer support team of 20. It is not forecasted that the customer


                                                                                                  25
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 28 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

                     support staff will grow past 20 during the lost profits period. The customer

                     support supervisor starts at $100,000.

                 iii. In-house IT personnel: The in-house IT personnel will be responsible for

                     handling server issues and any other complex technical matters. They will

                     support the Digital Ocean server technical support should there be a

                     requirement for such support. The in-house IT personnel will work eight-hour

                     shifts. Four people have been forecasted for this position, with one back up /

                     floating person. This is based on 4.2 FTE (Full-Time Employees) to work 40

                     hours weeks and provide 24/7 coverage. The in-house IT personnel will earn

                     salaries of $150,000 each.

                 iv. Chief Executive Officer: This position is forecasted to have an annual salary

                     starting at $1 million.

                  v. Executive Assistant: The assistant to the CEO is forecasted at an annual salary

                     of $60,000.

                 vi. In-house accountant: The in-house accountant will hand reconciling payments

                     to subscription records, paying monthly bills, preparing quarterly payroll

                     returns and other recordkeeping tasks. The in-house accountant is forecasted

                     to start at an annual salary of $75,000.

                vii. Payroll related expenses including employer share of payroll taxes, state

                     unemployment, federal unemployment, workers’ compensation insurance, paid

                     time off, health insurance benefits, and retirement benefits are forecasted at

                     40% of salary. This forecast is based on Bureau of Labor Statistics data.

                     Companies with fewer employees typically have lower payroll related costs.


                                                                                                 26
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 29 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

                         The Service companies with 1 to 49 employees paid payroll related expenses of

                         an average of 33% of base compensation. Based on my analysis of the

                         components of benefits paid, the low is approximately 24% and the high is 46%.

                         The social security tax of 6.2% is only paid on the first $132,900 of wages in

                         2019 and $137,700 in 2020. As a result of the high level of compensation of

                         the CEO, the benefits available to all employees are actually higher than the flat

                         rate calculated on total salaries. Based on my analysis 40% is a reasonable

                         estimate to cover all payroll related expenses.

           b. Oher expenses have been forecasted as follows:

                                                                         Annual Costs
                                                                         (unless noted
                Administrative Expenses                                   otherwise)
                Accounting Fees                                         $       60,000
                Legal Fees (Patent Defense)                             $      500,000
                Annual Merchant Fees per new consumer customer          $          2.70
                E-commerce site charge per new consumer customer        $         0.045
                Marketing and Sales (PR firm, trade shows, etc.)        $ 2,200,000
                Major Account Sales Represenatives (2) Salaies          $      300,000
                Payroll Load as % of Salary (taxes, benefits, costs.)               40%
                Computer Set up for each Employee (every 3 years)       $         2,000
                TocMail Server                                          $           250
                Telephone and Internet Connectivity - Office            $         6,000
                Cell Phones (CEO, Sales Reps, Techs, Supervisor,
               accountant)                                              $      18,000
                Internet Connectivity for Customer Service and Sales
               Reps                                                     $      14,400
                Rent and Utilities                                      $      60,000
                Office Supplies and Maintenance (administrative
               offices)                                                 $      12,000
                Set Up Expenses for Office (2019 only)                  $      50,000
                Licenses                                                $         500
                Recruiting Expenses -ongoing expense                    $       6,000
                Insurance                                               $     250,000


    88.    Not shown in the table above is additional online recruiting expenses of $1,000 per

           employee in the first two months.




                                                                                                        27
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 30 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

    89.    Based on the total expenses, lost profit has been calculated as follows:




                                       Gross Profit   Total Expenses    Lost Profits

           November - December 2019 $        (6,750) $     2,786,567 $    (2,793,317)
           Calendar Years: 2020       1,178,269,579       32,071,373   1,146,198,206
                            2021      1,548,898,957       25,149,114   1,523,749,843
                            2022      1,563,993,078       25,339,653   1,538,653,425
                            2023      1,579,165,448       25,441,532   1,553,723,916
                            2024      1,594,377,751       25,592,142   1,568,785,609
                            2025      1,609,630,335       25,794,343   1,583,835,992
                            2026      1,624,876,843       25,902,458   1,598,974,384
                            2027      1,640,164,443       26,062,287   1,614,102,156
                            2028      1,655,493,597       26,276,864   1,629,216,733
                            2029      1,670,864,721       26,391,597   1,644,473,124
                            2030      1,686,278,184       26,561,208   1,659,716,976
                            2031      1,701,687,649       26,788,920   1,674,898,729
                            2032      1,717,140,304       26,910,675   1,690,229,629
                            2033      1,732,636,633       27,090,667   1,705,545,966
                            2034      1,748,177,023       27,332,317   1,720,844,706
                Jan - May 7, 2035       613,690,439       23,165,420     590,525,019


           (See Exhibit 4 for a schedule of the lost profits calculation.)

    Discounting Lost Profits to Present Value

    90.    The next step in the lost profits process is to discount future lost profits to present value.

           In order to do that, it is necessary to determine a discount rate.

    91.    To calculate the present value of future damages, I used the formula for the present value

           factors of 1÷ (1+rate)^nperiods.

    92.    In selecting a rate, there are two main elements to consider: a rate of return on the time

           value of money and any increase to that rate for risk associated the cash flow.

    93.    I started by researching current rates. The rate, also referred to as a discount rate, was

           selected after thoughtful analysis of the current market rates, Microsoft’s debt rate and

           weighted average cost of capital, and economic forecasts.

    94.    I have summarized the rates consider in the table below:


                                                                                                      28
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 31 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

                                                                             Date      Average   High
             Livingston Survey (Survey of 19 Economists)
              Forecasted 10 Yr Real GDP                                    June 2020    2.200%   2.750%
              Forecasted 10 Yr Consumer Price Index                        June 2020    2.000%   2.600%
                                                                                        4.200%   5.350%

                                                                                        Rate
             H.15 - Federal Reserve
              20 year Treasury Constant Maturities (Risk Free Rate)        6/28/2020    1.200%
              Inflation Indexed 20 Year Constant Maturities                6/28/2020   -0.550%

             FRED (Federal Reserve St. Louis)
              Moody's Seasoned Aaa Corporate Bond Yield                    8/1/2020     2.250%
              Moody's Seasoned Baa Corporate Bond Yield                    9/28/2020    3.430%
              20-Year High Quality Market (HQM) Corporate Bond Spot Rate   8/1/2020     2.840%
              30-Year High Quality Market (HQM) Corporate Bond Spot Rate   8/1/2020     2.970%

             Florida Current Judgment Interest Rates                       10/1/2020    5.370%

             Microsoft Corporation
              Weighted Average Cost of Capital                             9/29/2020     5.52%
              2020 Issuance of $10 billion of Debt - low                   6/30/2020     2.53%
              2020 Issuance of $10 billion of Debt - high                  6/30/2020     2.68%


    95.     The risk free rate for an investment over a twenty-year period is 1.2% as of the date of this

            Expert Report. This is relevant as the damage period is approximately 15 years, making

            the 20-year rate the closest in time horizon to the damage period.24

    96.     Corporate bonds rates are all under 3%. Bonds have a higher level of risk than U.S.

            Treasury obligations. Bonds have less risk associated with them than equity because of

            the rights afforded to creditors over equity holders. Microsoft’s own debt is lower than the

            20-year High Quality Market Corporate Bond Spot Rate, indicting Microsoft debt has

            lower risk than the pool of corporate bonds rated AAA, AA or A.

    97.     I also considered Microsoft’s weighted average cost of capital (“WACC”) at 5.52%, as an

            indicator of the overall weighted risk for both debt holders and equity holders of this

            specific company.

    98.     The rates fall into three groups, economic indicators, debt rates and equity rates.


    24
      I noted that the ten-year Treasury constant maturity rate is 0.67%. This is consistent that the longer the holding
    period, usually the higher the rate. The 30-year Treasury constant maturity rate is 1.42%.

                                                                                                                     29
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 32 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

    99.    The economic indicators show that in order to keep up with growth and inflation, the rate

           is approximately 5%. The combination of the forecasted GDP and CPI rates when

           combined are close to the judgment interest rate in the State of Florida.

    100.   The debt rates range from 2.3% to 3%, with Microsoft’s own debt falling toward the middle

           of the range at with Microsoft’s current rates on debt of 2.5% to 2.7%.

    101.   The equity rate I considered was Microsoft’s weighted average cost of capital at 5.52%.

    102.   In selecting a discount rate, I took into consideration that there is some risk, although

           minimal, in Microsoft continuing to sell and support its Office 365 and Microsoft 365

           products. Since the lost profits are based on Microsoft’s continued sale of these products,

           it is relevant to look at Microsoft’s risk as incorporated into its debt rate and its WACC.

    103.   These rates incorporate both the market’s expectation for future economic conditions as

           well as the risk associated with Microsoft itself.

    104.   Based on this alone, the rate would be 5.5%.

    105.   I also took into consideration the risk associated with the operations of TocMail. Risk in

           a lost profits calculation can be factored into forecasted revenue and expenses, or it can be

           factored into the discount rate.

    106.   In this case, risk has been factored into the TocMail forecasted revenue stream in assuming

           no net growth in licensed seats. Revenue is based on Microsoft seats. Microsoft has

           historically reported steady growth in both the number of Office 365 seats and the number

           of users of ATP has steadily grown over the past five years. By projecting no net growth,

           I have factored risk into the revenue stream. To add this factor to the discount rate would

           be double counting the risk.




                                                                                                     30
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 33 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

    107.   Expenses have increased based on forecasted CPI increases by the Federal Reserve. There

           is a risk that these forecasts may not be reflective of actual inflation in the future. I have

           looked to the WACC and the debt rates as an indication of how the market perceive future

           inflation. These rates incorporate the market’s expectation of future economic conditions

           and do not indicate that the Federal Reserve’s forecast is any different than the market

           expectations.

    108.   I started with Microsoft’s WACC rate of 5.5% as a basis for the discount rate. Taking into

           consideration that the Office 365 / Microsoft 365 and related products using ATP are only

           a portion of Microsoft’s product offering, I have increased the rate to 7.5% as a reasonable

           estimate of the additional risk because of the diversification of Microsoft as a whole.

    109.   I have used a discount rate of 7.5% to calculate the present value of future lost profits. (See

           Exhibit 4 for the present value calculation.)

    110.   Based on this calculation, the total damages for lost profits are:

            Past Damages                                                 $      891,498,823
            Present Value of Future Lost Profits                             14,412,560,513
            Total Lost Profits Damages                                   $   15,304,059,336

    COMPENSATION FOR STUDY AND TESTIMONY

    111.   Yip Associates will be compensated based on the various services rendered and the level

           of skill and responsibility required. The rates for our service are between $195 and $500

           per hour, plus out-of-pocket expenses that may be incurred in connection with this matter.

           My hourly billing rate is $495. My compensation is not contingent on the outcome of this

           litigation.

    112.   Whereas to the extent that discovery in this case is still ongoing, documents or other

           information may be produced subsequent to this report. The contents of such subsequent

                                                                                                       31
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 34 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

           discovery may warrant modification of the opinions expressed herein. However, I reserve

           the right to review the information and opinions included in this report including schedules

           and/or to further supplement this report upon receipt of any additional information or

           discovery.

    Respectfully Submitted,




    Marcie D. Bour, CPA/ABV, CVA, CFE, MAFF, ABAR, CDBV
    Yip Associates
    October 1, 2020




                                                                                                    32
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 35 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020




               EXHIBIT 1: SOURCES OF INFORMATION
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 36 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

    Sources of Information
    I have considered or relied upon the following sources of information as well as those sources
    cited throughout my report, as the information may be relevant.
    Pleadings
          Complaint filed February 26, 2020 in matter of TocMail, Inc. v. Microsoft Corporation,

           with Exhibits

          Plaintiff’s Second Request for Production of Documents and Things to Defendant,

           Microsoft Corporation

          Defendant Microsoft Corporation’s Response to Second Request for Production by

           Plaintiff TocMail, Inc.

          Defendant Microsoft Corporation’s Response to Fourth Request for Production by Plaintiff

           TocMail, Inc.

    Documents (Confidential – Counsel Only)


          Microsoft Product Breakdown Report for each of months ended July 31, 2016 through June

           30, 2020, and each of the fiscal years ended June 30, 2016 through June 30, 2020 [Bates

           Nos. MSFT_TOC00000003 - MSFT_TOC00001066]

          MSFT Management PnL [1] for each of months ended January 31, 2016 through

           December 31, 2016 [Bates Nos. MSFT_TOC00000019 - MSFT_TOC00000234]

          O365/M365 Commercial Products that include OATP U.S. Assigned Units, pivot table,

           June 30, 2020 [Bates No. MSFT_TOC00001067]

          O365/M365 Products that include OATP and/or Safe Links US Adjusted Revenue and U.S.

           Assigned Units for Surface Products, pivot tables, June 30, 2020 [Bates No.

           MSFT_TOC00001070]
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 37 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

          M365 Consumer Products that Include Safe Links, U.S. License Summary [Bates No.

           MSFT_TOC0001072]

          Outlook Premium U.S. Adjusted Revenue & License pivot table, January 2015 – June 2020

           [Bates No. MSFT_TOC00001073]

          Footnotes to TocMail Revenue and Unit Pivots (MSFT_TOC00000001-2]

    Documents from Other Sources


          Form 10-Ks for Microsoft Corporation as filed with the Securities and Exchange

           Commission for each of the fiscal years ending June 30, 2015 through June 30, 2020

          Microsoft Annual Reports for each of the fiscal years ending June 30, 2015 through June

           30, 2020

          https:///www.microsoft.com

          htttp://news.microsoft.com/2011/06/28/microsoft-launches-office-365-globally

          Mary Jo Foley for All About Microsoft, May 16, 2018, “What is Microsoft 365?

           Microsoft's       most       important        subscription     bundle,       explained,”

           https://www.zdnet.com/article/what-is-microsoft-365-microsofts-most-important-

           subscription-bundle-explained/.

          https://docs.microsoft.com/en-us/office365/servicedescriptions/office-365-advanced-

           threat-protection-service-description

          United States Patent No. 10,574,628, http://patft.uspto.gov/

          https://docs.microsoft.com/en-us/microsoft-365/security/office-365-security/office-365-

           atp?view=o365-worldwide
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 38 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

          https://emtunc.org/blog/03/2017/bypassing-safe-links-exchange-online-advanced-threat-

           protection/

          https://www.cryptron.ch/en/security-analysis-of-microsoft-office-365-advanced-threat-

           protection-atp/

           Rhino        Security   Labs,   February   2019,     https://rhinosecuritylabs.com/social-

           engineering/bypassing-email-security-url-scanning/;

          https://www.myfloridacfo.com/Division/AA/LocalGovernments/Current.htm

          Mary Jo Foley for All about Microsoft, May 16, 2018, “What is Microsoft 365? Microsoft's

           most important subscription bundle, explained,” https://www.zdnet.com/article/what-is-

           microsoft-365-microsofts-most-important-subscription-bundle-explained/.

          115 U.S.C. § 1117(a).

          https://docs.microsoft.com/en-us/office365/servicedescriptions/office-365-advanced-

           threat-protection-service-description.

          https://docs.microsoft.com/en-us/microsoft-365/security/office-365-security/how-atp-

           safe-links-works?view=o365-worldwide#how-atp-safe-links-works-with-urls-in-office-

           documents.

          https://support.microsoft.com/en-us/office/advanced-outlook-com-security-for-office-

           365-subscribers-882d2243-eab9-4545-a58a-b36fee4a46e2

          https://www.minneapolisfed.org/about-us/monetary-policy/inflation-calculator/consumer-

           price-index-1913-

          Information from Michael Woods provided during telephonic meetings and including the

           following documents:

              o Customer Support Assumptions
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 39 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

              o Round Cube Assumptions

              o Form Factor Assumptions

              o Lost Profit Assumptions

          Livingston Survey, June 2020

          Federal Reserve Board including http://federalreserve.gov/releases/h15/ and

          http://myfloridacfo.com/division/aa/localgovernments.current.htm

          New Release, Bureau of Labor Statistics, Employer Costs for Employee Compensation,

           June 2020, released September 17, 2020

          http://digitalocean.com

          Rajab, Moheeb Abu, et al., Trends in Circumventing Web-Malware Detection, Google

           Technical Report rajab-2011a, July 2011

          https://www.interlink.com/blog/entry/addressing-confusion-around-microsoft-s-3-

           advanced-threat-protection-solutions

    Professional Standards


          AICPA Code of Professional Conduct, Section 1.300.010.02

          AICPA Statement on Standards for Forensic Services

          NACVA Professional Standards.

          Roman L. Weil, et al., Litigation Services Handbook, The Role of the Financial Expert,

           Sixth Edition, John Wiley & Sons, 2017
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 40 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020




                        EXHIBIT 2: QUALIFICATIONS
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 41 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

                                      MARCIE D. BOUR, CPA
    Education         B.B.A., Major in Accounting, with Distinction, Emory University
                      (1984)

    Professional      Yip Associates, Partner, Forensic Accounting and Litigation Services
    History           (April 2015-)
                      Marcie D. Bour, CPA, P.A./Florida Business Valuation Group,
                      Forensic Accounting and Litigation Consulting Services, President
                      (March 2003-2018)
                      Valuation & Forensic Partners, LLC, Managing Director (2013-2014)
                      Fiske & Company, Certified Public Accountants, Director Litigation
                      Consulting Services (October 1999 - February 2003)
                      Pinchasik, Strongin, Muskat, Stein & Co., Senior Manager (October
                      1998 - October 1999)
                      Marcie D. Bour, CPA, Self Employed Litigation Consultant (May 1998
                      - October 1998)
                      Kapila & Company, Manager (January 1998 - May 1998)
                      Rachlin, Cohen & Holtz, Certified Public Accountants, Manager,
                      Litigation Consulting and Business Valuation (October 1995 - January
                      1998)
                      Bour & Yaverbaum, P.C. Certified Public Accountants, Pennsylvania,
                      President and Managing Shareholder (May 1990 - August 1995)
                      Felty & Company, Certified Public Accountants, Pennsylvania,
                      Director of Taxes (September 1986 to May 1990)
                      Laventhol & Horwath, Pennsylvania, Tax Specialist (July 1984 -
                      September 1986)

    Licenses &        Certified Public Accountant, Florida (Pennsylvania, inactive)
    Accreditations    Accredited in Business Valuation
                      Accredited in Business Appraisal Review
                      Business Valuator Accredited for Litigation (credential retired 2012)
                      Certification in Distressed Business Valuation
                      Certified Valuation Analyst
                      Certified Fraud Examiner
                      Master Analyst in Financial Forensics (formerly Certified Forensic
                      Financial Analyst)
                      Qualified Arbitrator, Florida
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 42 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

                      Licensed Real Estate Broker, Florida (1983-1991)

    Professional      Member, American Institute of Certified Public Accountants (AICPA):
    Affiliations      Forensic and Valuation Section
                      Member, Florida Institute of Certified Public Accountants (FICPA):
                      Valuation, Forensic Accounting and Litigation Services (VFALS)
                      Section Resource Council (2006-2013); Chair VFALS Section Steering
                      Committee (2013-2014); Chair 2012 VFALS Conference Planning
                      Committee
                      Member, FICPA North Dade South Broward Chapter: Board of
                      Directors (2002-2005, 2009 -2017); President (2008-2009): President
                      Elect (2007-2008); Treasurer (2005-2007); CPE Chair (2005)
                      Affiliate Member, American Bar Association: Business Law Section
                      Affiliate Member, Florida Bar: Business Law Section
                      Member, National Association of Certified Valuators and Analysts
                      (NACVA): Executive Advisory Board (2008); Litigation Forensics
                      Board Member (2006-2008); Chair, Litigation Track of 2005 Annual
                      Conference; Co-Chair, Litigation Track of 2006 Annual Conference;
                      Co-Chair Advanced Business Valuation Track of 2007 Annual
                      Conference; Consultants’ Training Institute, Instructor “Calculating
                      Business Damages”; Team Leader and Instructor, “Loss of Business
                      Income Claims Workshop”
                      Member, Association of Certified Fraud Examiners
                      Member, Institute of Business Appraisers (2002-2012): Board of
                      Governors (2008-2011, Chair 2011-2012); 2010 Annual Symposium
                      Chair; 2011 Volunteer of the Year Award
                      Member, 17th Judicial District of Florida Grievance Committee (1998-
                      2001, 2004-2007, 2010-2013)
                      Member, Florida Bar Unlicensed Practice of Law Committee (2001-
                      2004, 2016-2018); Florida Bar Unlicensed Practice of Law Standing
                      Committee (2019-)
                      Member (through 2017) American Woman’s Society of Certified Public
                      Accountants (AWSCPA): South Florida Affiliate Board Member (2006-
                      2013; 2015-2017); South Florida Affiliate President (2014-2015); South
                      Florida Affiliate President Elect (2013-2014); 2013 AWSCPA National
                      Public Service Award
    Range of          Extensive experience performing litigation consulting in areas of
    Experience        valuation, proof of damages, proof of lost profits, forensic accounting,
                      asset tracing and fraud examination. Assistance with discovery, site and
                      document inspections, document management, research, strategy,
                      deposition and trial preparation. Expert deposition or trial testimony in
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 43 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

                       Federal and State Courts regarding shareholder disputes, damages, alter
                       ego, insolvency and usury.
                       Trademark licensure and patent infringement issues including
                       valuation, lost profits, and reasonable royalty rates. Litigation
                       consulting regarding franchise relationships in areas of damages related
                       to breach of contract, proof of lost profits and causation.
                       Consulting with regard to various employment issues including lost
                       wages/earnings, lost profits, lost benefits, and mitigation in
                       discrimination, wrongful death, personal injury, and wrongful
                       termination.
                       Business valuations prepared for various purposes involving a wide
                       variety of industries including: healthcare, retail, professional services,
                       marketing, insurance, real estate, marine, Internet-based, technology,
                       travel, trucking, packaging, light manufacturing, auto dealerships, and
                       wholesale/distribution. Also valuations for undivided interests in real
                       estate.
                       Litigation consulting regarding divorce cases including discovery,
                       forensic accounting with regard to hidden assets, fraud, valuation,
                       equitable distribution and other economic considerations.

    Publications and   Insolvency Analysis in Bankruptcy, Southern Palm Beach County Bar,
    Speaking           May 21, 2019.
    Engagements
                       A New Look at an Old Question: are pass through entities worth more
                       than C corporations?, Southeast Chapter of Business Appraisers
                       Annual Conference, Atlanta, GA (February 2018)
                       Industry and Company Research for the Risk Assessment Process,
                       FICPA Accounting & Business Show, Ft. Lauderdale, FL (September
                       2017)
                       Back to School: Lessons in industry and company research for the risk
                       assessment process, South Florida Affiliate of American Women’s
                       Society of CPAs, Davie, FL (June 2017)
                       Coauthor, Financial Valuation Applications and Models, Fourth
                       Edition, Wiley, 2017
                       Misadventures in Accounting: A forensic accounting perspective,
                       FICPA University of Florida Accounting Conference, Gainesville, FL
                       (November 2016); FICPA Mega Conference, Orlando, FL (June 2016);
                       Southeast Chapter of Business Appraisers, Annual Conference, Atlanta,
                       GA (September 2015); FICPA North Dade South Broward Chapter,
                       Fort Lauderdale, FL (February 2015); FICPA South Dade Chapter,
                       Miami, FL (February 2015)
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 44 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

                      Expert Panel: Common Mistakes in Business Valuation, Southeast
                      Chapter of Business Appraisers, Annual Conference, Atlanta, GA
                      (September 2015)
                      Cost of Capital: A Case Study Approach, NACVA Florida Conference,
                      Coral Springs, FL (December 2014)
                      Crossing the Bridge between Valuation and Litigation: How Valuation
                      changes when the intended use is litigation, Southeast Chapter of
                      Business Appraisers, Annual Conference, Atlanta, GA (September
                      2014)
                      What Business Appraisers Need to know about Litigation: A Non-
                      Lawyer Expert’s Viewpoint, American Business Appraisers, Annual
                      Conference, San Francisco, CA (April 2014)
                      Business Interruptions: A primer to policy provisions and loss claims,
                      NACVA and the CTI, 2013 Annual Consultants’ Conference
                      Washington, DC (June 2013)
                      Benchmarking Data: Do you know enough about the data? Tennessee
                      Society of CPAs, Southeast Forensic & Valuation Service Conference,
                      Nashville, TN (October 2013); FICPA Valuation Forensic Accounting
                      and Litigation Services Conference, Fort Lauderdale, FL (January
                      2013); Southeast Chapter of Institute of Business Appraisers, Annual
                      Conference, Atlanta, GA (September 2012)
                      “Do Business Valuations and Lost Profits Methodologies Produce the
                      Same Damage Results?” Dunn on Damages: The Economic Damages
                      Report for Litigators and Experts, Issue 5, Winter, 2011
                      Application of the Transaction Method, AICPA Business Valuation
                      Conference, Las Vegas, NV (November 2011)
                      Using the Direct Market Data Method, Institute of Business
                      Appraisers/NACVA, Southeast Chapter Conference, Atlanta, GA
                      (September 2011)
                      Calculations of Damages for Litigation, FICPA Accounting Show, Fort
                      Lauderdale, FL (September 2011)
                      Ibbotson and Duff & Phelps: You can’t just mix and match, NACVA,
                      2011 Annual Consultants’ Conference, San Diego, CA (June 2011)
                      Coauthor, Financial Valuation Applications and Models, Third Edition,
                      Wiley, 2011
                      Transaction Databases Update: Pratt’s Stats®, BIZCOMPS® and the
                      IBA, VPS STRAIGHTtalk Series Webinar (May 2011)
                      Cost of Capital, Institute of Business Appraisers, Southeast Regional
                      Conference, Atlanta, GA (October 2010)
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 45 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

                      Publish blog at http://www.bizvalblog.com
                      Calculation of Economic Losses Due to Catastrophic Events, NACVA,
                      Webinar Moderator (July 2010)
                      Loss Claims Resulting from the Deepwater Horizon Oil Spill and the
                      BV Claims Process, NACVA, Webinar Moderator (July 2010)
                      “Liability Insurance: Covering business interruptions when they
                      happen,” AccountingWeb.com, November 2009
                      “What Every CPA Should Know About Business Valuation: Part Two,
                      Fundamentals and Form,” AWSCPA National News, October 2008
                      S Corporations: Are they worth more than C Corporations?, Institute
                      of Business Appraisers, Southeast Chapter Conference, Atlanta, GA,
                      (September 2008)
                      “What Every CPA Should Know About Business Valuation: Part One,
                      Fundamentals and Form,” AWSCPA National News, February 2008
                      What Every Accountant Should Know About Business Valuation,
                      AWSCPA/ASWA Joint Conference, Orlando, FL (October 2007)
                      “Business Valuation in Litigation: Where NOT to Cut Corners,”
                      National Litigation Consultants’ Review, Volume. 7, Issue 1, June 2007
                      The Relevance of Revenue Ruling 59-60 to Business Valuations Today:
                      FICPA Florida Accounting & Business Expo™, Orlando, FL (May
                      2007); FICPA’s 22nd Annual Accounting Show, Fort Lauderdale, FL
                      (Sept 2007)
                      Valuation Issues for Professional Practices, FICPA North Dade South
                      Broward Chapter, Fort Lauderdale, FL (January 2007)
                      Business Valuation v. Lost Profits: Reconciling the Inherent
                      Differences in Methodologies for Measuring Damages, NACVA,
                      Thirteenth Annual Consultants’ Conference, San Francisco, CA (June
                      2006)
                      “Valuation Issues in E-Business,” co-author, paper presented at the
                      Society for Advancement of Management, 2006 International Business
                      Conference, Orlando, FL (April 2006)
                      Exposure Draft – Proposed Statement on Standards for Valuation
                      Services: the Impact on CPAs, FICPA North Dade South Broward
                      Chapter, Hollywood, FL (July 2005); AWSCPA South Florida
                      Affiliate, Fort Lauderdale, FL (February 2006)
                      Calculation of Lost Profits Damages: Methods, Deductible Costs and
                      Other Key Issues, NACVA, Twelfth Annual Consultants’ Conference,
                      Philadelphia, PA (June 2005)
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 46 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020

                      Comparison of Economic Damages and Business Valuation
                      Methodologies, Webinar Presented by Shannon Pratt and Business
                      Valuation Resources, Speaker (February 2005)
                      Business and Commercial Damages: Lost Profits, Institute of Business
                      Appraisers, Southeast Chapter Conference, Atlanta, GA (September
                      2004)
                      Business and Commercial Damages, Florida Atlantic University,
                      Forensic Accounting Conference, Fort Lauderdale, FL (June 2004)
                      Instructor, Master Class, Business & Commercial Damages, Institute of
                      Business Appraisers, Annual Conference, Orlando, FL (June 2003)
                      Regularly speaks on topics including commercial damages, lost profits
                      methodology, valuation methodology, and standards for professional
                      groups and associations.

  Updated July 2019
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 47 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020




                        EXHIBIT 3: TESTIMONY LOG
                                                     Marcie D. Bour, CPA/ABV, CVA, CFE, MAFF, ABAR, CDBV
                                                                  Testimony Log - Prior Four Years

   Date of                                                                                                                                            Plaintiff/     Type of
  Testimony                        Case Style                              Case No.                 Jurisdiction                 Attorney            Defendant      Testimony
               William J. Hebding, Individually and as Trustee of
                                                                                                                                                                                 October 1, 2020




               The Pamela M. Hebding Trust A-1; Triad               Case No.:
               Services, Inc. v. Cecilia Kresty, Daniel Kresty,     502016CA001438XXX 15th Judicial Circuit, Palm         Scott G. Hawkins, Esq.,
August 2016    Skill-Metric Machine and Tool, Inc.                  XMBAD             Beach County, Florida               Jones Foster P. A.        Plaintiff      Deposition
               In Re: The Marriage of James L. Fleming and                                                                Justin Jacobson, Esq.,
               Dorothea C. Fleming v. James L. Fleming and          Case No.: 01-2015-DR- 8th Judicial Circuit, Alachua   Knellinger, Jacobson &    Wife/
September 2016 Tropic Traditions, Inc.                              3543                  County, Florida                 Associates                Respondent     Trial
               Top Secret Nutrition LLC v. FHG Corporation                                                                Jesse Bernheim, Esq.,
                                                                                                                                                                                 Expert Report of Marcie D. Bour




               d/b/a Capstone Nutrition f/k/a Integrity                                                                   Bernheim Dolinsky                        Arbitration
December 2016 Nutraceuticals                                                                Arbitration                   Kelley, LLC               Plaintiff      Proceedings
               William J. Hebding, Individually and as Trustee of
               The Pamela M. Hebding Trust A-1; Triad               Case No.:
               Services, Inc. v. Cecilia Kresty, Daniel Kresty,     502016CA001438XXX 15th Judicial Circuit, Palm         Scott G. Hawkins, Esq.,
January 2017   Skill-Metric Machine and Tool, Inc.                  XMBAD             Beach County, Florida               Jones Foster P. A.      Plaintiff        Deposition
                                                                                                                          Robert Einhorn, Esq.,
March 2017,      Dreamhouse Entertainment, LLC and Latele           Case No.: 12-16082      11th Judicial Circuit, Miami- Zarco Einhorn Salkowski
April 2017       Novela Network, LLC v. Olympusat, Inc.             CA 30                   Dade County, Florida          Brito PA                Defendant        Depositions
                                                                    Case No.:
                 Daniel R. Smith & Associates v. Al Eldredge, et    50201CA016887XXX 15th Judicial Circuit, Palm          Gerald F. Richman, Esq.,
October 2017     al.                                                XMB                Beach County, Florida              Richman Greer            Plaintiff       Trial

                 Preserve Grove Isle, LLC and Grove Isle            Case No.: 15-
                 Associates, Inc. vs. Grove Isle Yacht & Tennis     009106CA04 (Limited
                 Club, LLC, Grove Isle Club, Inc., and Grove Isle   Consolidation with Case 11th Judicial Circuit, Miami- John Shubin, Esq.,
May 2018         Associates, LLLP                                   No. 17-007277 CA 04) Dade County, Florida             Shubin & Bass, P.A.       Defendant      Deposition
                                                                                                                          James Beasley, Esq.,
                                                                                                                          Beasley & Galardi, P.A.
                                                                                                                          and Donald Fountain,
                 Express Logistics, LLC and Express Carriers                                                              Esq., Clark, Fountain, La
                 LLC v. General Electric Company, Thomas            Case No. 2014 CA        15th Judicial Circuit, Palm   Vista, Prather, Keen &
July 2018        Kirschner and Frank Kirschner                      002358                  Beach County, Florida         Littky-Rubin              Plaintiff      Deposition
                                                                                                                                                                                                                   Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 48 of 54
                                                     Marcie D. Bour, CPA/ABV, CVA, CFE, MAFF, ABAR, CDBV
                                                                  Testimony Log - Prior Four Years

   Date of                                                                                                                                            Plaintiff/     Type of
  Testimony                       Case Style                        Case No.                        Jurisdiction                  Attorney           Defendant      Testimony
               Maria Yip, as Trustee of Providence Financial
                                                                                                                                                                                 October 1, 2020




               Investments, Inc. and Providence Fixed Income Case No. 16-20516-             United States Bankruptcy
               Fund, LLC v. Wilton Perez and Financial        AJC; Case No. 16-             Court, Southern District of   Bryan West, Esq.,
August 2018    Assurance Group, Inc.                          20517-AJC                     Florida, Miami Division       Akerman LLP               Plaintiff      Trial
               Maria Yip, as Trustee of Providence Financial
               Investments, Inc. and Providence Fixed Income Case No. 16-20516-             United States Bankruptcy
               Fund, LLC v. Maxwell Ortiz Vega and Elinte Max AJC; Case No. 16-             Court, Southern District of   Bryan West, Esq.,
September 2018 Consulting PSC                                 20517-AJC                     Florida, Miami Division       Akerman LLP               Plaintiff      Trial
                                                                                                                                                                                 Expert Report of Marcie D. Bour




                                                                                            United States Bankruptcy
                                                                                            Court, Southern District of   Philip J. Landau, Esq.,
                                                                     Case No. 18-19441-     Florida, West Palm Beach      Shraiberg, Landau, &
November 2018 In re: 160 Royal Palm, LLC, Debtor                     BKC-EPK                Division                      Page P.A.                 Debtor         Deposition
                                                                                            United States Bankruptcy
                                                                                            Court, Southern District of   Philip J. Landau, Esq.,
                                                                     Case No. 18-19441-     Florida, West Palm Beach      Shraiberg, Landau, &                     Evidentiary
December 2018 In re: 160 Royal Palm, LLC, Debtor                     BKC-EPK                Division                      Page P.A.                 Debtor         Hearing
                                                                                            United States Bankruptcy
                                                                                            Court, Southern District of   Philip J. Landau, Esq.,
January 2019,                                                        Case No. 18-19441-     Florida, West Palm Beach      Shraiberg, Landau, &
February 2019   In re: 160 Royal Palm, LLC, Debtor                   BKC-EPK                Division                      Page P.A.                 Debtor         Trial
                Comfort Cove RE LLC and BSV International
                Holdings LLC v. Climatic Conditioning Company,       Case No. 2017 CA       Twelfth Judicial Circuit,     Carlos E. Sardi, Esq.,
March 2019      Inc., et al.                                         002534 AX              Manatee County, Florida       Sardi Law PLLC            Plaintiff      Deposition
                Eduardo and Carmen Amorin, et al, individually
                and on behalf of all others similarly situated, v.
                Taishan Gypsum Co., Ltd., f/k/a/ Shandong Taihe
                Dongxin Co., Ltd.; Taian Taishan Plasterboard        Case No. 1:11-CV-      Untied States District Court, Bernard Taylor, Sr. Esq.,
April 2019      Co., Ltd, et al.                                     22408-MGC              Southern District of Florida Alston & Bird LLP          Defendant      Deposition
                Mayfield Condominium Association, Inc. v. AG-
                M Miami Hotel Owner, LLC; Mast Capital, Inc.;        Case No. 2018-017095- 11th Judicial Circuit, Miami- Jason Alderman, Esq.,
June 2019       and Holborn LLC.                                     CA-44                 Dade County, Florida          The Alderman Law Firm Plaintiff           Deposition
                                                                                                                                                                                                                   Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 49 of 54
                                                   Marcie D. Bour, CPA/ABV, CVA, CFE, MAFF, ABAR, CDBV
                                                                Testimony Log - Prior Four Years

   Date of                                                                                                                                       Plaintiff/   Type of
  Testimony                       Case Style                          Case No.                   Jurisdiction                  Attorney         Defendant Testimony
                                                                                                                       Alberto Martin, General
                                                                                                                                                                         October 1, 2020




               Javier Ardura v. Moris Beracha, an individual,                                                          Counsel of Celistics
               Fernando Fiksman, Luis Otero, Fastel S.A. DE                                                            Holdings; Francisco
               C.V., and Cel Consumer Electronics Logistics,        Case No. 10-018316   11th Judicial Circuit, Miami- Rodriguez and Sandra
July 2019      S.A. DE C.V                                          CA                   Dade County, Florida          Millor, Akerman LLP     Defendant    Deposition
               Comfort Cove RE LLC and BSV International
               Holdings LLC v. Climatic Conditioning Company, Case No. 2017 CA           Twelfth Judicial Circuit,   Carlos E. Sardi, Esq.,
September 2019 Inc., et al.                                         002534 AX            Manatee County, Florida     Sardi Law PLLC           Plaintiff   Deposition
                                                                                                                                                                         Expert Report of Marcie D. Bour




               Schmitz Development Company, John W.
               Schmitz, individually and as Director of Schmitz
               Development Company, and John and Lucila
               Schmitz in Joint Trust with Right of Survivorship in
               their capacity as shareholders of Schmitz
               Development Company vs. Dorothy Joan
               Schmitz, individually and as the Executrix of the
               Estate of Thomas Schmitz and in capacity as
               Trustee of the Thomas Schmitz Family Trust,
               Cheryl Schmitz, individually and as Co-Trustee of
               the Michael D. Schmitz GST Non-Exempt Marital
               Trust Dated 1/1/2000, and The Northern Trust
               Company, as Co-Trustee of the Michael D.                                                             Alejandro Brito, Esq.,  Plaintiffs-
               Schmitz GST Non-Exempt Marital Trust Dated Case No. 2018-000931           Eleventh Judicial Circuit, Zarco Einhorn Salkowski Couter
November 2019 1/1/2000                                              CA 01 (44)           Miami-Dade County, Florida Brito PA                Defendants    Deposition
                                                                                                                                                                                                           Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 50 of 54
                                                    Marcie D. Bour, CPA/ABV, CVA, CFE, MAFF, ABAR, CDBV
                                                                 Testimony Log - Prior Four Years

   Date of                                                                                                                                             Plaintiff/     Type of
  Testimony                         Case Style                             Case No.                Jurisdiction                   Attorney            Defendant      Testimony
                Schmitz Development Company, John W.
                                                                                                                                                                                 October 1, 2020




                Schmitz, individually and as Director of Schmitz
                Development Company, and John and Lucila
                Schmitz in Joint Trust with Right of Survivorship in
                their capacity as shareholders of Schmitz
                Development Company vs. Dorothy Joan
                Schmitz, individually and as the Executrix of the
                Estate of Thomas Schmitz and in capacity as
                                                                                                                                                                                 Expert Report of Marcie D. Bour




                Trustee of the Thomas Schmitz Family Trust,
                Cheryl Schmitz, individually and as Co-Trustee of
                the Michael D. Schmitz GST Non-Exempt Marital
                Trust Dated 1/1/2000, and The Northern Trust
                Company, as Co-Trustee of the Michael D.                                                                   Alejandro Brito, Esq.,    Plaintiffs-
                Schmitz GST Non-Exempt Marital Trust Dated Case No. 2018-000931 Eleventh Judicial Circuit,                 Zarco Einhorn Salkowski   Couter
February 2020   1/1/2000                                             CA 01 (44)            Miami-Dade County, Florida      Brito PA                  Defendants     Trial
                ConSeal International Incorporated vs.               Case No. 19-cv-61242- United States District Court,   Joshua Martin, Johnson
June 2020       Neogen Corporation                                   BLOOM/Valle           Southern District of Florida    & Martin, P.A.            Plaintiff      Deposition

updated 07/02/2020
                                                                                                                                                                                                                   Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 51 of 54
Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 52 of 54

    Expert Report of Marcie D. Bour
    October 1, 2020




             EXHIBIT 4: LOST PROFITS CALCUALTION
TocMail Inc. v. Microsoft
Corporation
Lost Profits Calculation

                                     2019                 2020            2021              2022             2023             2024             2025             2026             2027

Lost Revenue for Consumer
                                                                                                                                                                                               October 1, 2020




Seats                       $                -      $    303,214,872 $    395,413,139 $    399,328,121 $    403,321,402 $    407,354,616 $    411,428,162 $    415,542,444 $    419,697,868
Lost Revenue for Commercial
Seats                                        -           892,504,997     1,176,475,229    1,188,123,498    1,199,771,768    1,211,420,037    1,223,068,307    1,234,716,577    1,246,364,846

Lost Revenue                                  -         1,195,719,869    1,571,888,368    1,587,451,619    1,603,093,170    1,618,774,653    1,634,496,469    1,650,259,020    1,666,062,714

Cost of Sales - Server Related
Costs                                       6,750         17,450,290       22,989,410       23,458,541       23,927,722       24,396,903       24,866,134       25,382,178       25,898,271
                                                                                                                                                                                               Expert Report of Marcie D. Bour




Gross Profit                            (6,750)         1,178,269,579    1,548,898,957    1,563,993,078    1,579,165,448    1,594,377,751    1,609,630,335    1,624,876,843    1,640,164,443

Customer Support
Compensation Cost                      128,333               775,833          928,200          946,764          965,699          985,013        1,004,714        1,024,808        1,045,304
In-House IT Compensation
Cost                                   175,000             1,050,000        1,071,000        1,092,420        1,114,268        1,136,554        1,159,285        1,182,471        1,206,120
Administrative Compensation            264,833             1,589,000        1,620,780        1,653,196        1,686,260        1,719,985        1,754,384        1,789,472        1,825,262
Administrative Expenses              2,218,400            28,656,539       21,529,134       21,647,273       21,675,305       21,750,590       21,875,960       21,905,708       21,985,601
Total Expenses                       2,786,567            32,071,373       25,149,114       25,339,653       25,441,532       25,592,142       25,794,343       25,902,458       26,062,287

Lost Profits                     $   (2,793,317) $ 1,146,198,206 $       1,523,749,843 $ 1,538,653,425 $ 1,553,723,916 $ 1,568,785,609 $ 1,583,835,992 $ 1,598,974,384 $ 1,614,102,156

 Past Damages                    $   (2,793,317) $       893,893,590
 Future Damages (before
discounting to present
value)                                              $    252,304,617 $   1,523,749,843 $ 1,538,653,425 $ 1,553,723,916 $ 1,568,785,609 $ 1,583,835,992 $ 1,598,974,384 $ 1,614,102,156

 Number of Periods (mid-
period convention)                                               0.08              0.67            1.67             2.67             3.67             4.67             5.67             6.67
 Present Value Factor
[1/(1+rate)^nperiods]                                         0.9940             0.9529         0.8864           0.8246           0.7671           0.7136           0.6638           0.6175
 Present Value of Future
Lost Profits                                        $    250,788,620 $   1,452,027,020 $ 1,363,934,038 $ 1,281,202,998 $ 1,203,370,131 $ 1,130,153,345 $ 1,061,353,873 $        996,646,753
                                                                                                                                                                                                                                 Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 53 of 54
TocMail Inc. v. Microsoft
Corporation
Lost Profits Calculation

                                       2028             2029             2030             2031             2032             2033             2034            2035                Total

Lost Revenue for Consumer
                                                                                                                                                                                               October 1, 2020




Seats                       $ 423,894,847 $ 428,133,795 $ 432,415,133 $ 436,739,284 $ 441,106,677 $ 445,517,744 $ 449,972,922 $                             158,131,580
Lost Revenue for Commercial
Seats                        1,258,013,116 1,269,661,385 1,281,309,655 1,292,957,924 1,304,606,194 1,316,254,464 1,327,902,733                              466,090,349

Lost Revenue                         1,681,907,962    1,697,795,180    1,713,724,788    1,729,697,209    1,745,712,871    1,761,772,208    1,777,875,655    624,221,929

Cost of Sales - Server Related
Costs                                  26,414,365       26,930,459       27,446,604       28,009,560       28,572,567       29,135,574       29,698,632      10,531,490
                                                                                                                                                                                               Expert Report of Marcie D. Bour




Gross Profit                         1,655,493,597    1,670,864,721    1,686,278,184    1,701,687,649    1,717,140,304    1,732,636,633    1,748,177,023    613,690,439

Customer Support
Compensation Cost                       1,066,210        1,087,534        1,109,285        1,131,471        1,154,100        1,177,182        1,200,726        426,142
In-House IT Compensation
Cost                                    1,230,242        1,254,847        1,279,944        1,305,543        1,331,654        1,358,287        1,385,453         491,703
Administrative Compensation             1,861,767        1,899,002        1,936,982        1,975,722        2,015,236        2,055,541        2,096,652         744,110
Administrative Expenses                22,118,645       22,150,213       22,234,997       22,376,184       22,409,685       22,499,657       22,649,487      21,503,464
Total Expenses                         26,276,864       26,391,597       26,561,208       26,788,920       26,910,675       27,090,667       27,332,317      23,165,420

Lost Profits                     $ 1,629,216,733 $ 1,644,473,124 $ 1,659,716,976 $ 1,674,898,729 $ 1,690,229,629 $ 1,705,545,966 $ 1,720,844,706 $          590,525,019 $ 24,440,681,098

 Past Damages                                                                                                                                                               $   891,100,273
 Future Damages (before
discounting to present
value)                           $ 1,629,216,733 $ 1,644,473,124 $ 1,659,716,976 $ 1,674,898,729 $ 1,690,229,629 $ 1,705,545,966 $ 1,720,844,706 $          590,525,019

 Number of Periods (mid-
period convention)                            7.67             8.67             9.67             10.67            11.67            12.67            13.67           14.34
 Present Value Factor
[1/(1+rate)^nperiods]                      0.5744           0.5343           0.4970           0.4624           0.4301           0.4001           0.3722         0.3545
 Present Value of Future
Lost Profits                     $    935,794,818 $    878,658,450 $    824,933,389 $    774,399,269 $    726,965,210 $    682,374,645 $    640,460,970 $   209,324,878 $ 14,412,388,404

TOTAL LOST PROFITS
DAMAGES                                                                                                                                                                     $ 15,303,488,677
                                                                                                                                                                                                                                 Case 0:20-cv-60416-AMC Document 99-2 Entered on FLSD Docket 07/09/2021 Page 54 of 54
